IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1408
                            Filed February 16, 2022


THOMAS G. RUTHERS, JR.,
    Plaintiff-Appellant,

vs.

IOWA DEPARTMENT OF HUMAN SERVICES, CIVIL COMMITMENT UNIT FOR
SEX OFFENDERS,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Cherokee County, Nancy

Whittenburg, Judge.



      Thomas Ruthers appeals the dismissal of his petition for judicial review of

the treatment decision of the Iowa Department of Human Services, Civil

Commitment Unit for Sex Offenders. AFFIRMED.



      Michael J. Jacobsma of Jacobsma Law Firm, P.C., Orange City, for

appellant.

      Thomas J. Miller, Attorney General, and Chandlor Collins, Assistant

Attorney General, for appellee.



      Considered by May, P.J., Ahlers, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


VOGEL, Senior Judge.

       On August 28, 2020, Thomas Ruthers Jr. filed a “Petition for Judicial

Review, Iowa Code 17A.19 [(2020)]” in Cherokee County District Court. In his

petition, he asserted he is a patient at the Civil Commitment Unit for Sex Offenders

(CCUSO) and had been committed since a September 2017 order of the Mahaska

County District Court. He further asserted he was progressing through the five

treatment phases and the clinical team recently revoked his provisional Phase 4

status. Ruthers sought judicial review of the CCUSO’s decision to revoke his

provisional Phase 4 status on multiple grounds, including that it violated CCUSO’s

rules. On the State’s motion, the court dismissed his petition, finding Ruthers was

not entitled to judicial review because he failed to exhaust all administrative

remedies. Ruthers appeals. We review his claim for correction of errors at law

applying the provisions of Iowa Code chapter 17A.           See Swanson v. Civ.

Commitment Unit for Sex Offenders, 737 N.W.2d 300, 306 (Iowa 2007).

       On appeal, Ruthers completely changes his claim from his pursuit under

Iowa Code chapter 17A of an unfavorable treatment decision, to a request for

annual judicial review under section 229A.8. This avenue was never raised in any

of his filings below, nor was it addressed by the district court. Hence, his new

approach fails for lack of error preservation. See Meier v. Senecaut, 641 N.W.2d

532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that issues

must ordinarily be both raised and decided by the district court before we will

decide them on appeal.”); see also Sierra Club Iowa Chapter v. Iowa Dep’t of

Transp., 832 N.W.2d 636, 640–42 (Iowa 2013). Moreover, we agree with the

analysis and findings of the district court as Ruthers’s claim was presented below.
                                          3


       Even if Ruthers had preserved error on his section 229A.8 claim, we would

be required to dismiss this appeal. Ruthers is only entitled to seek judicial review

of an annual review in the same county where he was committed. See Iowa Code

§ 229A.8(3) (“The annual report shall be provided to the court that committed the

person under this chapter.”). Had Ruthers framed his petition to seek judicial

oversight of an annual review, the district court in Cherokee County would have

lacked the authority to hear his case as it could only be filed in Mahaska County

where he was committed. See Taft v. Iowa Dist. Ct., 828 N.W.2d 309, 312–13

(Iowa 2013).

       Ruthers also claims he was denied due process because “no annual review

has taken place and there was not even a post-deprivation hearing to determine if

the revocation of [Ruthers’s] phase 4 status was warranted.”1 Again, Ruthers

reframes his argument as if it were judicial review of an annual review, which it is

not. Ruthers sought and received review of his Phase 4 revocation through the

mechanisms set forth in CCUSO rules and the “Patient Handbook” he was

provided. Moreover, when an annual review is held the provisions set forth in Iowa

Code section 229A.8 are designed to ensure Ruthers’ due process rights are

protected. In the record before us and the issues properly presented on appellate

review, we find no due process violation.

       The district court’s decision is affirmed.

       AFFIRMED.



1 In its brief to us, the State acknowledges Ruthers has yet to receive his annual
review, asserting the review was delayed twice due to COVID-19 protocols and
once due to Ruthers’s own motion.